02-12-166-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00166-CR
 
 



Karla LaJean Creollo a/k/a Carla LaVean Creollo


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 4 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Karla LaJean Creollo a/k/a Carla LaVean Creollo attempts to appeal from her
conviction for possession of less than one gram of methamphetamine.  Creollo
pleaded guilty pursuant to a plea bargain, and in accordance with the plea
bargain, the trial court sentenced her to seven months’ confinement in state
jail.  The trial court’s certification of her right to appeal states that this
case “is a plea-bargain case, and the defendant has NO right of appeal.”  See
Tex. R. App. P. 25.2(a)(2).  Additionally, Creollo signed a waiver of her
right to appeal.
On
April 23, 2012, we notified Creollo that this appeal may be dismissed based on
the trial court’s certification unless she or any party desiring to continue
the appeal filed a response on or before May 3, 2012, showing grounds for
continuing the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).  We
received no response.
In
accordance with the trial court’s certification, we therefore dismiss this
appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
 
 
PER CURIAM
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  May 24, 2012




[1]See Tex. R. App. P. 47.4.